People ex rel. Luck v Squires (2019 NY Slip Op 04845)





People ex rel. Luck v Squires


2019 NY Slip Op 04845


Decided on June 14, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


632 KAH 18-01806

[*1]The People of the State of New York ex rel. Melinda Luck, PETITIONER-APPELLANT,
vS. SQUIRES, SUPERINTENDENT, ALBION CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


MELINDA LUCK, PETITIONER-APPELLANT PRO SE.

	Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (Michael M. Mohun, A.J.), entered August 3, 2018 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In appeal No. 1, petitioner appeals from a judgment denying her petition for a writ of habeas corpus; in appeal No. 2, she appeals from an order denying her motion seeking leave to reargue or renew her petition. Because petitioner was released to parole in January 2019, we dismiss as moot both the appeal from the judgment denying the petition for a writ of habeas corpus (see People ex rel. Valentin v Annucci, 159 AD3d 1391, 1392 [4th Dept 2018], lv denied 31 NY3d 911 [2018]; People ex rel. Ackridge v Sheahan, 115 AD3d 1322, 1323 [4th Dept 2014], lv denied 23 NY3d 906 [2014]) and the appeal from the order denying her motion seeking leave to reargue or renew her petition (see People ex rel. Seals v New York State Dept. of Correctional Servs., 32 AD3d 1262, 1263 [4th Dept 2006]). We conclude that the exception to the mootness doctrine does not apply (see People ex rel. Winters v Crowley, 166 AD3d 1525, 1525 [4th Dept 2018], lv denied 32 NY3d 917 [2019]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: June 14, 2019
Mark W. Bennett
Clerk of the Court